DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-15 and 19-26 are pending in this application.
Claims 1, 13 and 14 are currently amended.
Claims 21-26 are newly added.
Claims 3-5 and 16-18 are cancelled.
No new IDS was submitted by the Applicant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2019/0036887 A1) in view of Chen et al. (US 2019/0042867 A1) (hereinafter, “Chen”).

As to claim 1, Miller discloses a method comprising: 
registering, by a given node associated with a plurality of nodes, a… [device] on a decentralized identity blockchain, wherein the registered decentralized identity is controlled by the given node and defined by an identity record stored on the decentralized identity blockchain (“The manner of creating the new privacy identity data structure is dependent on the implementation of the rule data store (e.g., on a distributed ledger or other type of data store) and the implementation of the manner of interacting with it, such as via an API or smart contract. However, generally at least a new privacy identity unique identifier (e.g., "Owner_Identity" of FIG. 4) is assigned and placed in a distributed ledger transaction or DBMS. Privacy identity data, such as the unique identifier of the registering device (see 800) or an image of the entity, may be associated to the new privacy identity unique identifier, along with additional metadata about the entity.” –e.g. see, [0280]; herein, the unique identifier of the registering device (i.e. an identity of a given node is registered) on a distributed ledger (i.e. on a decentralized identity blockchain) and placed in a distributed ledger transaction or DBMS (i.e. identity record stored on the decentralized identity blockchain); see also, [0103], [0280], [0297]); and 
using the registered … [device], for the given node, to access one or more resources of a given decentralized application (Fig. 8A; herein resources are used by the registered device; furthermore: “PPD device 600C may have a distributed application unit 625 capable of using networking interface 621 to interact with a distributed application network 130 (as described in FIG. 1B). Distributed application unit 625 may comprise software modules and data storage that enables it to be a "node" on the distributed application network 130, again as described in FIGS. 1A-1B. PPD 600C may also have a variation of privacy identity configuration component (613C) that utilizes distributed application unit 625 to directly communicate with or invoke one or more privacy trust system components, such as privacy trust system element repository, rule store, schema store, privacy trust system smart contracts (e.g., privacy identity rule contract 172) and other smart contracts, that form a distributed application or DApp on the distributed application network 130.” –e.g. see, [0265]); 
wherein the identity record comprises a public key corresponding to a private key held by the given node (Miller: [0242]; herein, Miller teaches data encrypted with public/private key pair may require a reader of the privacy rule access token data, such as an auditor, to share a private key with the privacy service), 
wherein the private key is usable by the given node to prove that the given node controls the identity (Miller: [0242]; herein, Miller teaches In some embodiments, an amount of cryptographic token may be required by a reader as a stake to obtain a symmetric or public/private key pair within the privacy trust system); and
wherein the given node is implemented via at least one processing device comprising a processor coupled to a memory (e.g., Fig. 1A, Fig. 10, [0043]; herein the given node is a mobile device which comprises a processor coupled to a memory). 
Although Miller disclose registering a device or a node in a decentralized identity blockchain and also teaches storing a unique identity of the device (i.e. [0280]); Miller may not explicitly disclose registering decentralized identity for a given node; wherein 
However, in an analogous art, Chen discloses registering decentralized identity for a given node (“Accordingly, a particular device can register its associated device identity with the device identity blockchain before the device joins one or more distributed computing networks. In this manner, when the device subsequently attempts to onboard onto particular network(s), the network(s) can query the device identity blockchain to verify that the device is the true owner of its asserted device identity.” –e.g. see, [0475], see also, [0435], [0076], [0079]).
Chen further disclose wherein the identity record comprises a public key corresponding to a private key held by the given node, the public key stored in the identity is usable by at least a subset of the plurality of nodes to verify that the given node controls the identity (Chen: [0435]; herein, Chen teaches the public key used to verify the device identity of the fog node may also be contributed to the blockchain, allowing the device to later prove it is the rightful owner of its identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention was made to modify the teaching of Miller as taught by Chen in order to prevent fraud prevention via identity authentication of a device in a decentralized network environment.



As to claims 2 and 15, the combination of Miller and Chen disclose wherein the identity record comprises a human readable name of the given node (Miller: Fig. 4; herein identity contains combination of letter and number which is human readable; see also, Chen: Fig. 45). 
As to claims 6, 19 and 21, the combination of Miller and Chen disclose wherein the identity record comprises a decentralized file system address pointing to immutable data stored remote from the decentralized identity blockchain (Chen: [0383], [0435]; herein Chen discloses a self-sovereign blockchain can be used to provide multi-tenant device identification. For example, the blockchain can be used to handle the orchestration and acceptance of device identities across multiple visual fog networks, see also, Miller: [0037], [0055]). 
As to claims 7 and 22, the combination of Miller and Chen disclose wherein the immutable data comprises data associated with the given node that infrequently or never changes (Chen: [0435]; herein Chen discloses a self-sovereign identity blockchain may be used to register the identities of fog nodes or devices. A blockchain, for example, may be a dynamic list of records or blocks that are linked and/or secured using cryptographic approaches. In some embodiments, for example, each block in a 
As to claims 8, 20 and 23, the combination of Miller and Chen disclose wherein the identity record comprises a decentralized name space address pointing to mutable data stored remote from the decentralized identity blockchain (Chen: [0435]; herein, Chen discloses each block in a blockchain may include a hash pointer linking to a previous block, a timestamp, transaction data, and so forth. Accordingly, in some embodiments, a blockchain can be used as a distributed ledger for recording transactions in an efficient, verifiable, and/or permanent manner). 
As to claims 9 and 24, the combination of Miller and Chen disclose wherein the mutable data comprises certificate-related data associated with the given node (Chen: [0638]; herein Chen discloses group membership may be asserted using traditional asymmetric cryptography by assigning a group name attribute to a certificate and by recycling asymmetric keys frequently. see also, [0456]). 
As to claims 10 and 25, the combination of Miller and Chen disclose wherein the identity record comprises information associated with the given node in a key-value pair format (Chen: [0218]: herein, Chen discloses the vision capability repository may be a dictionary of key-value pairs in the form of (task t, implementation i)). 
As to claims 11 and 26, the combination of Miller and Chen disclose wherein the step of using the registered decentralized identity, for the given node, to access one or more resources of a given decentralized application further comprises: sending a request from the given node to the given decentralized application to enable the given decentralized application to authenticate the given node by accessing the decentralized identity blockchain to obtain certificate-related data associated with the given node; and receiving an indication of authentication at the given node from the given decentralized application wherein access to the one or more resources of the given decentralized application is based on the indication of authentication (Chen: [0475]; herein, Chen discloses the network(s) can query the device identity blockchain to verify that the device is the true owner of its asserted device identity. See also, Chen: [0638]). 
As to claim 12, the combination of Miller and Chen disclose wherein the given decentralized application is maintained in accordance with a decentralized application blockchain in communication with the decentralized identity blockchain (Miller: [0080]; herein Miller teaches each of the nodes or multiple nodes are maintained by different entities. The node software interconnects with other nodes/peers in the distributed application network via a network (e.g., the Internet) and maintains a complete or partial copy/replica of the distributed ledger database). 

Response to Arguments
Applicant's arguments filed on 10/26/2020 have been fully considered but they are not persuasive. 


Examiner respectfully disagrees with the Applicant’s argument and would like to point out that combination of Miller and Chen discloses the amended limitations. Miller discloses wherein the identity record comprises a public key corresponding to a private key held by the given node (Miller: [0242]; herein, Miller teaches data encrypted with public/private key pair may require a reader of the privacy rule access token data, such as an auditor, to share a private key with the privacy service), wherein the private key is usable by the given node to prove that the given node controls the identity (Miller: [0242]; herein, Miller teaches In some embodiments, an amount of cryptographic token may be required by a reader as a stake to obtain a symmetric or public/private key pair within the privacy trust system). Furthermore Chen discloses a decentralized identity system (e.g. Chen: [0475]; a particular device can register its associated device identity with the device identity blockchain before the device joins one or more distributed computing networks) and wherein the identity record comprises a public key corresponding to a private key held by the given node, the public key stored in the identity is usable by at least a subset of the plurality of nodes to verify that the given node controls the identity (Chen: [0435]; herein, Chen teaches the public key used to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495